Citation Nr: 0407581	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  96-47 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for psychiatric 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for cataracts, to 
include on the basis of exposure to ionizing radiation.

5.  Entitlement to service connection for skin disability as 
due to exposure to ionizing radiation.

6.  Entitlement to service connection for prostate 
disability.




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) in a manner requiring some explanation.  A June 1994 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York denied entitlement 
to service connection for hypertension, and denied the 
veteran's claim to reopen the issue of entitlement to service 
connection for psychiatric disability.  The veteran disagreed 
with the June 1994 rating decision as to those two matters.  
He was issued a statement of the case in February 1995 
addressing the hypertension issue.  In March 1995 the veteran 
submitted a VA Form 9 with an attached statement; on the VA 
Form 9 he indicated that he was submitting his appeal, and 
presented argument concerning his hypertension.  In the 
accompanying statement the veteran indicated that he was not 
"claiming disability for service connected high blood 
pressure", but rather wanted to be entitled to VA treatment.  
In a December 1995 statement, the veteran's representative 
identified the issues on appeal as including entitlement to 
service connection for hypertension.  

In November 1996, the veteran was issued a supplemental 
statement of the case in delayed response to his notice of 
disagreement with the June 1994 denial of his claim to reopen 
the issue of entitlement to service connection for 
psychiatric disability.  In January 1997, within 60 days of 
the issuance of the supplemental statement of the case, he 
submitted a statement in which he alleged that his current 
psychiatric disorder originated in service.

Inasmuch as the veteran clearly intended, by his March 1995 
VA Form 9, to appeal the issue of entitlement to service 
connection for hypertension, and as the Board finds that the 
veteran's January 1997 statement can reasonably be construed 
to constitute a substantive appeal as to the June 1994 denial 
of his claim to reopen the issue of entitlement to service 
connection for psychiatric disability, the Board finds that 
both issues are currently before the Board.

The June 1994 rating decision also denied entitlement to 
service connection for skin disability as due to exposure to 
ionizing radiation, and service connection for prostate 
disability.  The veteran submitted notices of disagreement 
with the June 1994 rating decision as to those issues in 
March 1995, but has not been issued a statement of the case 
addressing those issues.

In an August 1997 rating decision, service connection for 
bilateral hearing loss and for cataracts was denied.  The 
veteran thereafter perfected his appeal of those issues to 
the Board.  Jurisdiction over the case was transferred to the 
RO in St. Petersburg, Florida in February 1998, but was 
transferred back to the RO in New York, New York in February 
2001.

The record reflects that the veteran has raised the issues of 
entitlement to service connection for impotence, tinnitus, 
arthritis, right knee disability, right foot disability and 
left heel spurs.  He has also raised the issue of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for residuals of lead exposure.  These 
matters are therefore referred to the RO for appropriate 
action.

The Board notes that the veteran failed to report for a 
hearing before a traveling member of the Board scheduled for 
October 2002.  In December 2002 he again requested a hearing 
before a member of the Board.  In response to VA's request 
that he clarify his hearing request, he submitted two 
statements in March 2003; on the earlier statement he 
requested a hearing before a traveling member of the Board, 
and on the later statement he requested a hearing before a 
member of the Board in Washington, DC.  In October 2003 he 
postponed the scheduled hearing before a member of the Board 
in Washington, DC, and in November 2003 clarified that he did 
not want a travel Board hearing.  The veteran was thereafter 
scheduled for a February 2004 Board hearing in Washington, 
DC.  In February 2004, the veteran's representative contacted 
the Board and indicated that the veteran would not attend the 
February 2004 hearing.  The veteran has not further expressed 
any desire to attend a hearing before a member of the Board.  
The Board accordingly concludes that the veteran no longer 
desires a Board hearing.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

In a June 1994 rating decision, the RO denied entitlement to 
service connection on a radiation basis for skin disability, 
and denied entitlement to service connection for prostate 
disability.  In a March 1995 VA Form 9, the veteran argued 
that service connection was warranted for his prostate 
disability.  In a statement accompanying the March 1995 VA 
Form 9, the veteran contended that he was claiming that his 
skin disorder was secondary to radiation exposure in service.  
The Board construes the March 1995 VA Form 9 and the 
accompanying statement to constitute notices of disagreement 
with respect to the June 1994 denial by the RO of service 
connection on a radiation basis for skin disability, and 
service connection for prostate disability.  The record 
reflects that the veteran has not been provided a statement 
of the case concerning those issues.  Therefore, although the 
Board does not have jurisdiction to address the claims, they 
must be remanded for further development by the RO.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); see also 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 20.200, 
20.201 (2003). 

On November 9, 2000, during the pendency of the instant 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003)).  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant. 

Review of the record discloses that the RO has not adequately 
informed the veteran of the information and evidence 
necessary to substantiate his claims, or advised him as to 
what evidence VA would obtain for him and of what information 
or evidence he was responsible for submitting in connection 
with his claims.  38 U.S.C.A. § 5103(a) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Although 
the Board, in March 2003, advised the veteran of the passage 
of the VCAA and of the implementing regulations, the Board is 
nevertheless of the opinion that a remand is required in 
order to ensure that the veteran receives the assistance to 
which he is entitled under the VCAA and the implementing 
regulations.  See Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339, 1348-49 (Fed. Cir. 2003).

Service medical records show that the veteran's blood 
pressure at his service entrance examination was 148/84.  His 
discharge examination records his blood pressure as 148/90.  
The report of a June 1987 VA examination includes a diagnosis 
of long-standing hypertension, and post-service medical 
records on file from September 1992 disclose treatment for 
hypertension.  Notably, the veteran has not been afforded a 
VA examination to determine the etiology of his hypertension.

The veteran's service medical records show that at his 
discharge examination, his auditory acuity was described as 
15/15 on whispered voice testing.  Post-service medical 
records include a November 1995 VA audiologic evaluation of 
the veteran demonstrating the presence of bilateral hearing 
loss.  The record reflects that the veteran has not been 
afforded a VA examination to determine the etiology of his 
bilateral hearing loss.  In addition, the record reflects 
that although the veteran reported that he had received 
treatment for his hearing problems in 1954 at the Ear Nose 
and Throat Hospital in Brooklyn, New York, and in 1986 at the 
Hearing Center located in Tampa, Florida, there is no 
indication that the RO has sought to obtain records from 
those facilities.

With respect to the claim for service connection for 
cataracts, the veteran contends that his cataracts developed 
from his exposure to ionizing radiation while visiting 
Nagasaki, Japan shortly after the American occupation of that 
city was instituted.  The veteran was afforded a VA 
examination in December 1996, at which time the examiner 
concluded that the veteran's cataracts were nuclear sclerotic 
in nature.  The Board notes that cataracts are not subject to 
presumptive service connection under the provisions of 
38 C.F.R. § 3.309(d) (2003).  Moreover, while posterior 
subcapsular cataracts are recognized as "radiogenic" 
diseases for the purpose of the development procedures 
specified in 38 C.F.R. § 3.311, nuclear sclerotic cataracts 
are not.  The Board notes that, as of yet, the veteran has 
not submitted competent scientific or medical evidence that 
his nuclear sclerotic cataracts represent a radiogenic 
disease.

The Board lastly notes that the veteran, in April 1987, 
indicated that he was in receipt of disability benefits from 
the Social Security Administration (SSA), and that he had 
applied for Workers' Compensation benefits.

Under the circumstances, the Board is of the opinion that 
further development is warranted prior to adjudication of the 
instant appeal.  Accordingly, this case is REMANDED to the RO 
for the following actions:

1.  The RO should issue a statement 
of the case to the veteran and his 
representative addressing the issues 
of entitlement to service connection 
for skin disability as due to 
exposure to ionizing radiation, and 
service connection for prostate 
disability.  The veteran and his 
representative should be clearly 
advised of the need to file a timely 
substantive appeal with respect to 
the June 1994 rating decision.  If 
the veteran thereafter submits a 
timely substantive appeal with 
respect to these issues, the RO 
should undertake any other indicated 
development.  If, and only if, a 
timely appeal is submitted, these 
issues should be certified on appeal 
to the Board. 

2.  The RO should send the veteran 
and his representative a letter 
explaining the VCAA and that 
complies with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The 
letter should explain what, if any, 
information (medical or lay 
evidence) not previously provided to 
the Secretary is necessary to 
substantiate the veteran's claims.  
The letter should also specifically 
inform the veteran and his 
representative of which portion of 
the evidence is to be provided by 
the veteran, which part, if any, the 
RO will attempt to obtain on his 
behalf, and request that the veteran 
provide any evidence in his 
possession that pertains to his 
claims.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

3.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, to 
specifically include the Ear Nose 
and Throat Hospital in Brooklyn, New 
York and the Hearing Center in 
Tampa, Florida, who may possess 
additional records pertinent to the 
claims on appeal.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran, to include from the 
Ear Nose and Throat Hospital in 
Brooklyn, New York and the Hearing 
Center in Tampa, Florida, which have 
not been secured previously.

4.  After obtaining any necessary 
information and authorization from 
the veteran, the RO should attempt 
to obtain copies of the medical 
records pertaining to all workers' 
compensation claims filed by the 
veteran from 1985 to the present.

5.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran or 
associated with workers' 
compensation claims filed by the 
veteran, the RO should so inform the 
veteran and his representative, and 
request them to provide a copy of 
such records.

6.  The RO should attempt to obtain 
a copy of the SSA decision awarding 
the veteran disability benefits, as 
well as a copy of the record upon 
which the veteran's award of SSA 
disability benefits was based, and a 
copy of the records associated with 
any subsequent disability 
determinations by the SSA.

7.  Pursuant to the provisions of 38 
C.F.R. § 3.311(b)(4), the veteran 
should be afforded an opportunity to 
cite to, or to submit, competent 
scientific or medical evidence that 
his cataracts are radiogenic 
diseases.

8.  If the veteran submits or cites 
competent scientific or medical 
evidence that his cataracts are 
radiogenic diseases, the RO should 
undertake any other indicated 
development under 38 C.F.R. § 
3.311(a) and (b).

9.  Thereafter, the veteran should 
be afforded a VA audiological 
examination to determine the nature, 
extent and etiology of any bilateral 
hearing loss.  All indicated studies 
should be performed, and all 
findings should be reported in 
detail.  The examiner should be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that any bilateral hearing 
loss is etiologically related to the 
veteran's period of service, or was 
present within one year of his 
discharge therefrom.  The rationale 
for all opinions expressed should be 
provided.  The claims folder, 
including a copy of this remand, 
must be made available to and 
reviewed by the examiner.  The 
report is to reflect that a review 
of the claims file was made.  

10.  The veteran should also be 
afforded a VA cardiovascular 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
any hypertension.  All indicated 
studies should be performed, and all 
findings should be reported in 
detail.  The examiner should be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that any hypertension is 
etiologically related to the 
veteran's period of service, or was 
present within one year of his 
discharge therefrom.  The rationale 
for all opinions expressed should be 
provided.  The claims folder, 
including a copy of this remand, 
must be made available to and 
reviewed by the examiner.  The 
report is to reflect that a review 
of the claims file was made.  

11.  Thereafter, the RO should 
review the record and ensure that 
all development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
RO should re-adjudicate the claims 
for entitlement to service 
connection for hypertension, 
bilateral hearing loss and cataracts 
(to include on the basis of exposure 
to ionizing radiation), and the 
claim to reopen the issue of service 
connection for psychiatric 
disability.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.





	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


